Citation Nr: 1614727	
Decision Date: 04/12/16    Archive Date: 04/26/16

DOCKET NO.  14-24 729	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 20 percent disabling for lumbar sprain and strain, status post-surgery for herniated nucleus pulposus.

2.  Entitlement to an initial evaluation in excess of 10 percent disabling for degenerative joint disease and tendonitis of the right knee.

3.  Entitlement to an initial evaluation in excess of 10 percent disabling for tendonitis of the left knee.

4.  Entitlement to a compensable initial evaluation for left ankle sprain.

5.  Entitlement to a compensable initial evaluation for pseudofolliculitis barbae.

6.  Entitlement to service connection for diabetes mellitus.

7.  Entitlement to service connection for sleep apnea.

8.  Entitlement to a total rating based on individual employability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	North Carolina Division of Veterans Affairs


ATTORNEY FOR THE BOARD

Robert J. Burriesci, Counsel


INTRODUCTION

The Veteran served on active duty from February 1981 to September 1983.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a December 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Wilmington, Delaware.  Jurisdiction of the Veteran's case was subsequently moved to Winston-Salem, North Carolina.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In a statement received in May 2015, the Veteran reported that he received relevant treatment from VA since 2009 and that he had been treated recently at VA.  Review of the claims file does not reveal VA treatment records dated prior to March 2010 or after April 2014.  Thus, remand is necessary to obtain VA treatment records regarding the Veteran dated prior to March 2010 and since April 2014.  38 C.F.R. § 3.159 (2015).

In the May 2015 statement, the Veteran reported that an outside opinion regarding the condition of the Veteran's right knee was obtained from Triangle Orthopedic Center in Erwin, North Carolina.  Review of the claims file does not reveal that this record has been obtained and associated.  On remand, after obtaining any necessary authorization attempt to obtain and associate with the claims file the records regarding the Veteran's treatment at Triangle Orthopedic Center.  Id.

The most recent VA examinations evaluating the Veteran's lumbar spine, right and left knee, left ankle, and pseudofolliculitis were performed in July 2011.  In June 2012 the Veteran was treated in the emergency department for worsening back pain.  The Veteran reported that he received new knee braces in February 2013.  He complained of intolerable knee pain in April 2013.  In a November 2013 VA treatment note regarding the Veteran's right knee, the Veteran was reported to be in no apparent distress.  He ambulated with a mildly antalgic gait on the right and wore and unloader brace.  The range of motion was 0 to 90 degrees.  There was tenderness to palpation over the medial joint line.  There was no effusion.  Varus deformity corrected with valgus stress with firm endpoint.  The knee was stable to varus stress and with Lachman.  The Veteran was noted to have right knee pain, progressive symptoms despite nonoperative treatment measures.  It was reported that if the Veteran's HgA1c was under 7.5% he could be considered for a total knee arthroplasty.  In the May 2015 statement of the Veteran, he reported that his pseudofolliculitis is still active and appears to be worsening.  As the record reveals that the Veteran's lumbar spine, right and left knee, and pseudofolliculitis disabilities may have become more severe since the prior VA examination, the Veteran must be afforded new VA medical examinations regarding these conditions.  38 C.F.R. §§ 4.1, 4.2; See Snuffer v. Gober, 10 Vet. App. 400, 403 (1997).

In addition, as the above remand orders that attempts be made to obtain additional treatment records, the Veteran must be afforded a contemporaneous VA medical examination regarding the severity of his left ankle disability taking into account the complete record.  See Green v. Derwinski, 1 Vet. App. 121 (1991).

The Veteran is currently diagnosed with diabetes mellitus.  Service treatment records reveal a provisional diagnosis of diabetes mellitus and notation of possible diabetes mellitus in March 1981.  However, at examination at separation from service urinalysis was reported to be negative for sugar.  Thus it is unclear whether the Veteran's diabetes mellitus manifested in service.  The Veteran has not been afforded a VA medical examination with regard to the etiology of his diabetes mellitus.  As such, on remand, the Veteran must be afforded a VA medical examination with regard to the etiology of his diabetes mellitus.  See McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006).

As the Veteran's claim for TDIU may be impacted by the outcome of his other claims the issues are inextricably intertwined.  See Harris v. Derwinski, 1 Vet. App. 180 (1991).  As such, the Board is unable to review the claim for TDIU until the other issues on appeal are resolved.

The Veteran's disability percentage ratings do not currently meet the scheduler requirements for a TDIU under 38 C.F.R. § 4.16(a).  Nevertheless, VA policy is to grant a TDIU in all cases where service-connected disabilities preclude gainful employment, regardless of the percentage evaluations.  38 C.F.R. § 4.16(b).  The Board is prohibited from assigning a TDIU on the basis of 38 C.F.R. § 4.16(b) in the first instance without ensuring that the claim is referred to VA's Director of Compensation and Pension (C&P) for consideration of an extraschedular rating under 38 C.F.R. § 4.16(b).  Bowling v. Principi, 15 Vet. App. 1 (2001).  Thus, if after the development ordered is accomplished, the Veteran does not meet the schedular criteria for assignment of a TDIU and there is a finding that the Veteran is unemployable, the issue must be referred to the VA Director of C&P for extraschedular consideration.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate with the claims file all VA treatment records regarding the Veteran that are dated prior to March 2010 and since April 2014.

2.  After obtaining any necessary authorization, attempt to obtain and associate with the claims file treatment records regarding the Veteran from Triangle Orthopedic Center in Erwin, North Carolina.  Any additional pertinent records identified by the appellant during the course of the remand should also be obtained, following the receipt of any necessary authorizations from the appellant, and associated with the claims file.

3.  After completion of the foregoing, schedule the Veteran for VA examinations to determine:

a. The severity of his service-connected lumbar spine, right and left knee, left ankle, and pseudofolliculitis disabilities; and

b. The functional impairment caused by each service-connected disability.  The Veteran's service-connected disabilities are: lumbar sprain and strain, status post-surgery for herniated nucleus pulposus; tendonitis of the left knee; degenerative joint disease and tendonitis of the right knee; left ankle sprain; pseudofolliculitis barbae; right varicocele; and erectile dysfunction.

The claims file must be made available to the examiners for review in conjunction with the examinations.  The examiners are requested to delineate all symptomatology associated with, and the current severity of, the disabilities.  

The examiner is requested to provide a complete rationale for any opinion expressed, based on the examiner's clinical experience, medical expertise, and established medical principles. If an opinion cannot be made without resort to speculation, the examiner should provide an explanation as to why this is so and note what, if any, additional evidence would permit such an opinion to be made.

4.  Thereafter, schedule the Veteran for an appropriate VA examination to determine the etiology of any diabetes mellitus disability found to be present.  The claims folder should be made available to and reviewed by the examiner.  All indicated studies should be performed, and all findings should be reported in detail.

The examiner should render an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that any diabetes mellitus disability found to be present is related to or had its onset during service. 

The examiner must comment upon the notes of possible diabetes mellitus and the provisional diagnosis of diabetes mellitus in service as well as the finding of no sugar in the urinalysis upon examination at separation from service.  

The rationale for all opinions expressed should be provided in a legible report.

5.  Thereafter, review the claims file and ensure that the foregoing development actions, as well as any other indicated development, have been conducted and completed in full.  If the response is deficient in any manner, the RO/AMC must implement corrective procedures.

6.  If, and only if, the Veteran is found to be unemployable due to his service-connected disabilities and he does not meet the schedular requirements under 38 C.F.R. § 4.16(a), refer the case to VA's Director of Compensation and Pension for consideration of entitlement to a TDIU under the provisions of 38 C.F.R. § 4.16(b).

7.  Thereafter, readjudicate the Veteran's claims.  If the benefits sought on appeal are not granted in full, the Veteran and his representative should be issued a supplemental statement of the case and provided an opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
M. C. GRAHAM
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




